COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


LAKE TAYLOR TRANSITIONAL CARE HOSPITAL
AND RECIPROCAL OF AMERICA TPA VIRGINIA
PROPERTY AND CASUALTY INSURANCE
GUARANTY ASSOCIATION
                                                                MEMORANDUM OPINION*
v.     Record No. 0177-04-1                                         PER CURIAM
                                                                    MAY 18, 2004
JOYCE ELAINE ELLIOTT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Deborah B. Vaughn; George J. Dancigers; McKenry, Dancigers,
                 Warner, Dawson & Lake, P.C., on briefs), for appellants.

                 (Anthony L. Montagna, Jr.; Montagna & Montagna, P.C., on brief),
                 for appellee.


       Lake Taylor Transitional Care Hospital and its insurer appeal a decision of the Workers’

Compensation Commission awarding benefits to Joyce Elaine Elliott (claimant), and finding that

claimant proved that she sustained an injury by accident arising out of her employment on

October 29, 2002. We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Elliott v. Lake Taylor Transitional Care Hospital, VWC File No. 212-24-12 (Dec.

30, 2003). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Claimant’s request before this Court for an award of additional attorney’s fees and costs

is denied.

                                                                                       Affirmed.




                                            -2-